Motion by appellant to dispense with printing granted as follows: The appeal will be heard on a typewritten record and on the typewritten briefs of the appellant and the respondent. Two copies of the typewritten record shall be filed and one copy served. Six *828copies of the typewritten briefs shall be filed and one copy served. Appellant’s brief shall contain a copy of the opinion, if any, rendered by the court below. Cross motion by respondent for the allowance of a counsel fee and for a stay of the appeal until such fee be paid. Cross motion denied without prejudice to an application at Special Term, if respondent be so advised. Nolan, P. J., Beldock, Ughetta, Christ and Brennan, JJ., concur.